COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 EDWIN JONATHAN REYNOSO,                                        No. 08-12-00324-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                             283rd District Court
                                                §
 THE STATE OF TEXAS,                                          of Dallas County, Texas
                                                §
                             Appellee.                          (TC# F-1057221-T)
                                                §

                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to

Tex.R.App.P. 42.2(a). As required by that rule, the motion to dismiss is signed by Appellant and

his attorney. Further, the Clerk of this Court has forwarded a duplicate copy of the motion to the

clerk of the trial court. Because Appellant has established compliance with the requirements of

Rule 42.2(a), we grant the motion and dismiss the appeal.



February 12, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)